Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mangano, J.), rendered October 29, 2002, convicting him of robbery in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court correctly denied the defendant’s challenge for cause to a prospective juror who questioned her own ability to evaluate the evidence without hearing testimony from the defendant (see People v Herring, 14 AD3d 623 [2005] [decided herewith]). Florio, J.P., Cozier, Krausman and Mastro, JJ., concur.